DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/146,962 filed 09/28/2018, has no foreign priority.

Response to Amendment
This office action is in response to Amendments submitted on 01/10/2022 wherein claims 1-3, 9-11, 13, and 15-20 are pending and ready for examination.  Claim 4-8, 12, and 14 have been canceled.

Specification
The disclosure is objected to because of the following informalities: Examiner believes the sentence on page 2 line 11-12 contains a grammatical error.  The sentence reads “Accordingly, there is a need for a signal processing device as well as a method of applying a zone trigger that ensure to increase the acquisition rate.”  The phrase “that ensure to increase the acquisition rate” appears to be incorrect.  Examiner suggests “that ensure to increase the acquisition rate” should read “that will ensure to increase the acquisition rate” or “that ensures an increase to the acquisition rate.”  However, there could be another grammatical correction.  
Appropriate correction is required.

Claim Objections
Independent claim1 is objected to because of the following informalities:  Claim 1 line 13-14 reads “said second trigger unit being configures to not affect the acquisition data stored in the acquisition memory since.”  Examiner believe the word “configures” is a typographical error and should read “configured.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al., (hereinafter Reich), U.S. Pub No. 2016/0299181 A1 in view of Mattson, U.S. Pat. No. 10,261,111 B1.

Regarding independent claim 1 Reich teaches:
	A signal processing device (Reich ¶ 0007 fig 1A, 1B, 1C) having: 
	a signal input for receiving an input signal; 
(Reich, fig 1A, ¶ 0007:  Fig 1A depicts an acquisition system (1) which reads on “signal input for receiving an input signal.”  Reich teaches “detects in a first trigger an event in the at least one signal to be measured and generates a first trigger impulse” (¶ 0007), which reads on “a first trigger unit generating a trigger signal based upon a first trigger event in the input signal.”); 
	an acquisition memory for acquiring the input signal at least based upon the trigger signal so as to provide an acquired signal, the acquired signal is assigned to acquisition data stored in the acquisition memory  (Reich, ¶ 0007, ¶ 0029-¶ 0031:  Reich teaches “The generated first trigger impulse results in a storage of the segment of the at least one signal to be measured containing the detected event in an acquisition memory”(¶ 0007), which reads on “an acquisition memory for acquiring the input signal at least based upon the trigger signal so as to provide an acquired signal,"   (According to the specification (page 3 line 21-23) “acquisition data relates to historical data of the input signal, for example, data already acquired due to the trigger signal provided by the first trigger unit.”  Reich teaches that the “acquisition memory (4) has enough memory space to store multiple segments of each measured signal and can thus be used for storing triggering events over a long period of time,” thereby a “history mode of the acquisition memory can thus be realized” (¶ 0031).  Reich also teaches “each measured signal containing the trigger event is stored in the acquisition system (1) via the memory controller (3) to the memory space of the acquisition memory (4)” (¶ 0029) therefore the “measured signal” which reads on the “acquired signal,” is stored in “acquisition memory,” becoming part of the “historical data”); and 
(Reich, fig 1A, ¶ 0007:  Reich teaches “second trigger unit succeeding the acquisition memory additionally detects rare or statistical events all over the sequences of at least one signal which are stored in the acquisition memory”(¶ 0007), therefore the second trigger unit has access to the “acquisition memory” and the “acquired signal” (¶ 0007)),
	wherein the acquired signal is filtered according to a second trigger event in the acquired signal such that only those acquired signals are output or rather post-processed that fulfill the trigger condition of [the zone trigger] (Reich, fig 2A, The second trigger event (S50) occurs to “all measured signals stored in the acquisition memory” which has stored “a segment of each measured signal containing the first trigger condition” (S30) where the “measured signal” implies the “acquired signal.”  If a second trigger event is not detected during (S50), that segment of the measured signal is deleted from the acquisition memory (S60) followed by the post-processing step (S70).  Therefore, Reich teaches “those acquired signals are output or rather post-processed that fulfill the trigger condition of” a second trigger event), 
	Reich does not teach:
	[the zone trigger]
	Mattson teaches:
	[the zone trigger] (Mattson, fig 2, fig 7, col 7 line 7-46, col 13 line 1-28, Mattson teaches “three different aspects of the oscilloscope with digital search triggering” where the “three elements are digital edge trigger (230), hardware jitter-free (240), and hardware zone trigger (250)” (col 7 line 9-13) thereby teaching “the zone trigger” which may be the “second trigger event.”  Mattson also teaches “When the 2-dimensional digital signal is confirmed in the zone using the zone analysis, the confirmation is considered the second digital trigger” (col 13 line 13-15) again teaching a “zone trigger” as a “second trigger event”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the zone trigger as taught by Mattson in order to “enable and improve the performance of the oscilloscope with digital search triggering” (Mattson col 7 line 48-50).	
	Reich teaches:
	said second trigger unit being configures to not affect the acquisition data stored in the acquisition memory (Reich, fig 2B, fig 2C, ¶ 0049-¶ 0056:  Reich teaches other embodiments that do not delete the data in the “acquisition memory” in order to facilitate further data processing at a later date).
	wherein the signal processing device further comprises at least one post-processing unit, that relates to a measurement unit or an analysis unit, wherein the second trigger unit is located between the acquisition memory and the post processing unit such that the post-processing unit receives the pre-processed signal that is output by the second trigger unit (Reich, fig 1A, ¶ 0032, ¶ 0042-¶ 0043, Fig 1A depicts a first trigger unit (2), a memory controller (3), an Acquisition memory (4), a unit for signal post-processing (6), and a second trigger unit (5).  Referring to fig 2A Reich teaches “detecting a first trigger condition in the measured signals and generating a first trigger impulse” (S20) and then “storing a segment of each measured signal containing the first trigger condition in the acquisition memory” (S30).  Reich teaches the next step (S40), the post-processing step is optional as “the user of the measuring device has the choice to activate or to deactivate the signal post-processing” (¶ 0032).  The second trigger event (S50) occurs to “all measured signals stored in the acquisition memory.”  If a second trigger event is not detected during (S50), that segment of the measured signal is deleted from the acquisition memory (S60) followed by the post-processing step (S70).  Therefore, Reich teaches “a second trigger unit (that) is located between the acquisition memory and the post processing unit” as the second trigger is performed on the signal segments in the acquisition memory then, after the second trigger, the signal segments are post-processed.  Reich also teaches “that the post-processing unit receives the pre-processed signal that is output by the second trigger unit” in that if a second trigger event is not detected, that signal segment is deleted from memory therefore only signals “output by the second trigger unit” are received by the “post-processing unit.”  Reich also teaches “signal post-processing includes for example statistical calculations or signal optimizing function such as interpolation or filtering on the segments of each measured signal stored in the acquisition memory” (¶ 0033) thereby disclosing “at least one post-processing unit, that relates to a measurement unit or an analysis unit”).  
	Reich does not teach:
	said second trigger unit being adapted as a zone trigger unit applying a zone trigger, 
	the acquired signal comprises signal tuples each having a first axis value and a second axis value, the first axis value being time or frequency, the second axis value being amplitude, 
	wherein the zone trigger comprises at least a first axis range and at least a second axis range, the first axis range being associated with time or frequency, the second axis range being associated with amplitude, 
	Mattson teaches:
	said second trigger unit being adapted as a zone trigger unit applying a zone trigger (Mattson, fig 2, fig 7, col 7 line 7-46, col 13 line 1-28, Mattson teaches “three different aspects of the oscilloscope with digital search triggering” where the “three elements are digital edge trigger (230), hardware jitter-free (240), and hardware zone trigger (250)” (col 7 line 9-13) thereby teaching “the zone trigger” which may be the “second trigger event.”  Mattson also teaches “When the 2-dimensional digital signal is confirmed in the zone using the zone analysis, the confirmation is considered the second digital trigger” (col 13 line 13-15) again teaching a “zone trigger” as a “second trigger event”).
	the acquired signal comprises signal tuples each having a first axis value and a second axis value, the first axis value being time or frequency, the second axis value being amplitude (Mattson, col 4 line 64-col 5 line 8, Merriam Webster defines a tuple as a “set of so many elements – usually used in sets with ordered elements” therefore a set of elements in pairs with a “first axis value and a second axis value” would define a tuple, in order to display “the acquired signal” in any meaningful manner one would need at least two axes values for each position on the display hence “tuples.”  Mattson teaches “The 2-dimensions of the of the 2-dimensional digital signal may be time and signal magnitude” (col 4 line 65-66), therefore Mattson teaches “tuples” and an axis of time and the other axis of amplitude, as “magnitude” reads on “amplitude”), and 
	wherein the zone trigger comprises at least a first axis range and at least a second axis range, the first axis range being associated with time or frequency, the second axis range being associated with amplitude (Mattson, fig 3, fig 4, col 8 line 25-49, Fig 3 and fig 4 depict the zone trigger with a domain of time and a range of voltage where voltage indicates the “amplitude”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for 
in order to “enable and improve the performance of the oscilloscope with digital search triggering” (Mattson col 7 line 48-50).

Regarding claim 2 Reich does not teach:
	the zone trigger applied on the acquired signal is adaptable. 
	Mattson teaches:
	the zone trigger applied on the acquired signal is adaptable (Mattson, col 7 line 47-63, Mattson teaches “This extension of functionality is achieved by automatically configuring the zones based on user-input” (col 7 line 59-63) discloses the “zone trigger” is “adaptable”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the adaptable zones as taught by Mattson in order to “enable and improve the performance of the oscilloscope with digital search triggering” (Mattson col 7 line 48-50).

Regarding claim 3 Reich as modified teaches:
	the second trigger unit is located downstream of the acquisition memory (Reich, ¶ 0007, Reich teaches “A second trigger unit succeeding the acquisition memory” which teaches “the second trigger unit is located downstream of the acquisition memory” (¶ 0007).

Regarding claim 13 Reich as modified teaches:
(Reich, fig 1A and 2A element S70, ¶ 0043).

Regarding claim 15 Reich as modified teaches:
	the first trigger event is assigned to a particular physical signal feature (Reich, ¶ 0028, Reich teaches “the first trigger condition may be a conventional trigger function such as a level trigger or a slope trigger” (¶ 0028) which reads on “the first trigger event is assigned to a particular physical signal feature”).

Regarding claim 16 Reich does not teach:
	the first trigger event is assigned to at least one of frequency, amplitude, phase or pulse width.
	Mattson teaches: 
	the first trigger event is assigned to at least one of frequency, amplitude, phase or pulse width (Mattson, col 5 line 24-45, Mattson teaches “vertical movement in the 2-dimensional digital signal is detected as a first trigger,” (col 5 line 24-25) where the “vertical movement” discloses “a pulse in the 2-dimensional digital signal” (col 5 line 29-31) thereby teaching “the first trigger event is assigned to at least one of frequency, amplitude, phase or pulse width”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the type of first trigger event as taught by Mattson in order to “enable and improve the performance of the oscilloscope with digital search triggering” (Mattson col 7 line 48-50).

Regarding claim 17 Reich does not teach:
	signal processing device is at least one of a spectrum analyzer or an oscilloscope. 
	Mattson teaches: 
	signal processing device is at least one of a spectrum analyzer or an oscilloscope (Mattson, fig 1, col 3 line 36-58).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the signal processing device as an oscilloscope as taught by Mattson in order to “enable and improve the performance of the oscilloscope with digital search triggering” (Mattson col 7 line 48-50).

Regarding independent claim 18 Reich teaches:
	A method of applying a [zone trigger,] (Reich teaches a method of applying a trigger 
(¶ 0007) with the following steps: 
	receiving an input signal via a signal processing device (Reich, fig 1A, acquisition system (1) implies a “signal processing device”); 
	applying a first trigger on the input signal via a first trigger unit; 
	generating a trigger signal at least based upon a first trigger event in the input signal (Reich, fig 1A, fig 2A, ¶ 0027-¶ 0029, Reich teaches “In the next method step (S20) a first trigger unit (2) detects first trigger events in the at least one measured signal on the basis of a first trigger condition pre-defined by the user of the measurement device” (¶ 0028), where the “first trigger events” could not be detected unless first trigger was applied. Reich also teaches that after first trigger event is detected, “generating a first trigger impulse” (S20) which reads on “generating a trigger signal” (¶ 0027-¶ 0029));
	acquiring the input signal at least based upon the trigger signal so as to provide an acquired signal, 
	the acquired signal is assigned to acquisition data stored in the acquisition memory (Reich, ¶ 0007, ¶ 0029-¶ 0031:  Reich teaches “The generated first trigger impulse results in a storage of the segment of the at least one signal to be measured containing the detected event in an acquisition memory” (¶ 0007), which reads on “acquiring the input signal at least based upon the trigger signal.”  According to the specification (page 3 line 21-23) “acquisition data relates to historical data of the input signal, for example, data already acquired due to the trigger signal provided by the first trigger unit.”   Reich teaches that the “acquisition memory (4) has enough memory space to store multiple segments of each measured signal and can thus be used for storing triggering events over a long period of time,” thereby a “history mode of the acquisition memory can thus be realized” (¶ 0031).  Reich also teaches “each measured signal containing the trigger event is stored in the acquisition system (1) via the memory controller (3) to the memory space of the acquisition memory (4)” (¶ 0029) therefore the “measured signal” which reads on the “acquired signal,” is “assigned to acquisition data stored in the acquisition memory” and becomes part of the “historical data”); and 
	generating a pre-processed signal at least based upon a second trigger event in the acquired signal (Reich, fig 2A, Reich teaches “generating a second trigger impulse” based on a “second trigger event” (S50) where the “second trigger impulse” is generated after the “second trigger event” but before the processing done in step S70 therefore it is “pre-processed” as step S40 is optional), 
(Reich, fig 2B, fig 2C, ¶ 0049-¶ 0056:  Reich teaches other embodiments that do not delete the data in the “acquisition memory” thereby teaching” second trigger unit does not affect the acquisition data stored in the acquisition memory” in order to facilitate further data processing at a later date).
	the acquired signal is filtered according to the second trigger event in the acquired signal such that only those acquired signals are post-processed that fulfill the trigger condition of [the zone trigger] (Reich, fig 2A:  The second trigger event (S50) occurs to “all measured signals stored in the acquisition memory” which has stored “a segment of each measured signal containing the first trigger condition” (S30) where the “measured signal” implies the “acquired signal.”  If a second trigger event is not detected during (S50), that segment of the measured signal is deleted from the acquisition memory (S60) followed by the post-processing step (S70).  Therefore, Reich teaches “those acquired signals are output or rather post-processed that fulfill the trigger condition of” a second trigger event); and 
	receiving and post-processing, by means of a post-processing unit that relates to a measurement unit or an analysis unit, the pre-processed signal that is output by the second trigger unit such that a measurement or an analysis is done on the pre-processed signal by means of the post processing unit (Reich, fig 1A, ¶ 0032-¶ 0033, ¶ 0042-¶ 0043:  Reich teaches “signal post-processing includes for example statistical calculations or signal optimizing function  such as interpolation or filtering on the segments of each measured signal stored in the acquisition memory” (¶ 0033) thereby disclosing “a post-processing unit, that relates to a measurement unit or an analysis unit.”  Fig 1A depicts a first trigger unit (2), a memory controller (3), an Acquisition memory (4), a unit for signal post-processing (6), and a second trigger unit (5).  Referring to fig 2A Reich teaches “detecting a first trigger condition in the measured signals and generating a first trigger impulse” (S20) and then “storing a segment of each measured signal containing the first trigger condition in the acquisition memory” (S30).  Reich teaches the next step (S40), the post-processing step is optional as “the user of the measuring device has the choice to activate or to deactivate the signal post-processing” (¶ 0032).  The second trigger event (S50) occurs to “all measured signals stored in the acquisition memory” after which is the post-processing step (S70) thereby teaching “the pre-processed signal that is output by the second trigger unit such that a measurement or an analysis is done on the pre-processed signal by means of the post processing unit”).
	Reich does not teach:
	[zone trigger]
 	provide an acquired signal that comprises signal tuples each having a first axis value and a second axis value, the first axis value being time or frequency, the second axis value being amplitude; 	
	applying a zone trigger on the acquired signal via a second trigger unit, the zone trigger comprising at least a first axis range and at least a second axis range, the first axis range being associated with time or frequency, the second axis range being associated with amplitude;
	Mattson teaches:	
	[zone trigger] (Mattson, fig 2, fig 7, col 7 line 7-46, col 13 line 1-28:  Mattson teaches “three different aspects of the oscilloscope with digital search triggering” where the “three elements are digital edge trigger (230), hardware jitter-free (240), and hardware zone trigger (250)” (col 7 line 9-13) thereby teaching “the zone trigger” which discloses the “second trigger event.”  Mattson also teaches “When the 2-dimensional digital signal is confirmed in the zone using the zone analysis, the confirmation is considered the second digital trigger” (col 13 line 13-15) again teaching a “zone trigger” as a “second trigger event”).
 	provide an acquired signal that comprises signal tuples each having a first axis value and a second axis value, the first axis value being time or frequency, the second axis value being amplitude (Mattson, fig 1, S127, col 4 line 64-col 5 line 8:  Mattson teaches in S127 “Retrieve data for segment of 2-dimensional digital signal from memory based on first trigger” where “2-dimensional digital signal” reads on the “acquired signal.”  Merriam Webster defines a tuple as a “set of so many elements – usually used in sets with ordered elements” therefore a set of elements in pairs with a “first axis value and a second axis value” would define a tuple, in order to display “the acquired signal” in any meaningful manner one would need at least two axes values for each position on the display hence “tuples.”  Mattson teaches “The 2-dimensions of the of the 2-dimensional digital signal may be time and signal magnitude” (col 4 line 65-66), therefore Mattson teaches “tuples” and an axis of time and the other axis of amplitude, as “magnitude” reads on “amplitude”), and 
	applying a zone trigger on the acquired signal via a second trigger unit (Mattson, fig 2, fig 7, col 7 line 7-46, col 13 line 1-28:  Mattson teaches “three different aspects of the oscilloscope with digital search triggering” where the “three elements are digital edge trigger (230), hardware jitter-free (240), and hardware zone trigger (250)” (col 7 line 9-13) thereby teaching “the zone trigger” which may be the “second trigger event.”  Mattson also teaches “When the 2-dimensional digital signal is confirmed in the zone using the zone analysis, the confirmation is considered the second digital trigger” (col 13 line 13-15) again teaching a “zone trigger” as a “second trigger event”), 
(Mattson, fig 3, fig 4, col 8 line 25-49:  Fig 3 and fig 4 depict the zone trigger with a domain of time and a range of voltage where voltage indicates the “amplitude”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the zone trigger, the tuples, the first axis value as time or frequency, and the second axis value as amplitude as taught by Mattson 
in order to “enable and improve the performance of the oscilloscope with digital search triggering” (Mattson col 7 line 48-50).

Regarding claim 19 Reich does not teach:
	the zone trigger applied on the acquired data is adaptable. 
	Mattson teaches:
	the zone trigger applied on the acquired signal is adaptable (Mattson, col 7 line 47-63:  Mattson teaches “This extension of functionality is achieved by automatically configuring the zones based on user-input” (col 7 line 59-63) implies the “zone trigger” is “adaptable”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the adaptable zones as taught by Mattson in order to “enable and improve the performance of the oscilloscope with digital search triggering” (Mattson col 7 line 48-50).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al., (hereinafter Reich), U.S. Pub No. 2016/0299181 A1; Mattson, U.S. Pat. No. 10,261,111 B1; and Knierim et al. (hereafter Knierim) U.S. Pub. No 2015/0293170 A1.
	
Regarding claim 9 Reich as modified does not teach:
	the signal processing device comprises a third trigger unit.
	Knierim teaches:
	the signal processing device comprises a third trigger unit (Knierim, fig 1, fig 2, ¶ 0026:  Knierim teaches “Although not shown, the trigger circuitry (200) may also have a C Event Decoder and Qualifier with a C Trigger Latch” (¶ 0026) therefore this device may have three trigger units).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the third trigger unit as taught by Knierim in order to provide a test and measurement instrument having advanced triggering capability in which “In typical use cases, these hardware advantages may represent two to three orders of magnitude improvement over software post-processing” (Knierim ¶ 0030). 
  
Regarding claim 10 Reich as modified does not teach:
	the third trigger unit is located between the first trigger unit and the acquisition memory.
	Knierim teaches:
	the third trigger unit is located between the first trigger unit and the acquisition memory (Knierim, fig 1, fig 2, ¶ 0011:  Knierim teaches “Event Decoder portion 200 of Trigger Machine 120 of fig 1” (¶ 0021) where “event Decoder portion 200” is depicted in fig 2 and is element 120 in fig 1.  The “C Event Decoder and Qualifier with a C trigger Latch” (220 or 222 in fig 2) which represents a “third trigger unit” (¶ 0026) is located after the “first trigger unit” (202,210 in fig 2) but before the “storage” (122 in fig 1).  Knierim teaches “the acquired data may be moved to a Storage Memory (122) therefore storage memory (122) reads on “acquisition memory” and is downstream from “the third trigger unit” therefor Knierim teaches “the third trigger unit is located between the first trigger unit and the acquisition memory).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the location of the third trigger unit as taught by Knierim in order to provide a test and measurement instrument having advanced triggering capability in which “In typical use cases, these hardware advantages may represent two to three orders of magnitude improvement over software post-processing” (Knierim ¶ 0030).   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reich et al., (hereinafter Reich), U.S. Pub No. 2016/0299181 A1; Mattson, U.S. Pat. No. 10,261,111 B1; and Dobyns et al. (hereinafter Dobyns), U.S. Pub. No. 2014/0142880 A1.

Regarding claim 11 Reich as modified does not teach:
	the third trigger unit is also adapted as a zone trigger unit applying a zone trigger.
	Dobyns teaches
(Dobyns, fig 5A, fig 7B, ¶ 0023, ¶ 0037-¶ 0040, ¶ 0050:  Dobyns teaches a “plurality of trigger masks” (¶ 0037) which reads on “zone trigger unit applying a zone trigger,” where “plurality” implies more than one and therefore may be three.  Dobyns also teaches that “although the trigger mask(s) are primarily represented herein as rectangular in shape, it will be understood that the trigger mask(s) may be circular, triangular, linear, or any other suitable shape or size” (¶ 0023) which implies a zone therefore the trigger mask reads on a “zone trigger”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the third trigger unit as a zone trigger as taught by Dobyns in order to provide a system where “more sophisticated triggering modes can be supported” (Dobyns ¶ 0006).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reich et al., (hereinafter Reich), U.S. Pub No. 2016/0299181 A1; Mattson, U.S. Pat. No. 10,261,111 B1; Knierim et al. (hereafter Knierim) U.S. Pub. No 2015/0293170 A1; and Dobyns et al. (hereinafter Dobyns), U.S. Pub. No. 2014/0142880 A1.

Regarding independent claim 20 Reich teaches: 
	A signal processing device (Reich ¶ 0007 fig 1A, 1B, 1C) having: 
	a signal input for receiving an input signal; 
	a first trigger unit generating a trigger signal based upon a first trigger event in the input signal (Reich, fig 1A, ¶ 0007:  Fig 1A depicts an acquisition system (1) which reads on “signal .”  Reich teaches “detects in a first trigger an event in the at least one signal to be measured and generates a first trigger impulse” (¶ 0007), which reads on “a first trigger unit generating a trigger signal based upon a first trigger event in the input signal.”); 
	an acquisition memory for acquiring the input signal at least based upon the trigger signal so as to provide an acquired signal the acquired signal is assigned to acquisition data stored in the acquisition memory  (Reich, ¶ 0007, ¶ 0029-¶ 0031:  Reich teaches “The generated first trigger impulse results in a storage of the segment of the at least one signal to be measured containing the detected event in an acquisition memory”(¶ 0007), which reads on “an acquisition memory for acquiring the input signal at least based upon the trigger signal so as to provide an acquired signal,"   (According to the specification (page 3 line 21-23) “acquisition data relates to historical data of the input signal, for example, data already acquired due to the trigger signal provided by the first trigger unit.”  Reich teaches that the “acquisition memory (4) has enough memory space to store multiple segments of each measured signal and can thus be used for storing triggering events over a long period of time,” thereby a “history mode of the acquisition memory can thus be realized” (¶ 0031).  Reich also teaches “each measured signal containing the trigger event is stored in the acquisition system (1) via the memory controller (3) to the memory space of the acquisition memory (4)” (¶ 0029) therefore the “measured signal” which reads on the “acquired signal,” is stored in “acquisition memory,” becoming part of the “historical data”); and 
 
	a second trigger unit connected to the acquisition memory, said second trigger unit being adapted to process the acquired signal according to a second trigger (Reich, fig 1A, ¶ 0007:  Reich teaches “second trigger unit succeeding the acquisition memory additionally detects rare or statistical events all over the sequences of at least one signal which are stored in the acquisition memory”(¶ 0007), therefore the second trigger unit has access to the “acquisition memory” and the “acquired signal” (¶ 0007)),
	said second trigger unit being configured to not affect the acquisition data stored in the acquisition memory (Reich, fig 2B, fig 2C, ¶ 0049-¶ 0056:  Reich teaches other embodiments that do not delete the data in the “acquisition memory” in order to facilitate further data processing at a later date).
	the acquired signal is filtered by the [zone] trigger applied by said second trigger unit such that only those acquired signals are post-processed that fulfill the trigger condition of the [zone] trigger (Reich, fig 2A, The second trigger event (S50) occurs to “all measured signals stored in the acquisition memory” which has stored “a segment of each measured signal containing the first trigger condition” (S30) where the “measured signal” discloses the “acquired signal.”  If a second trigger event is not detected during (S50), that segment of the measured signal is deleted from the acquisition memory (S60) followed by the post-processing step (S70).  Therefore, Reich teaches “those acquired signals are post-processed that fulfill the trigger condition of the [zone] trigger” 
	Reich does not teach:
	the [zone] trigger
	Mattson teaches:
	the [zone] trigger (Mattson, fig 2, fig 7, col 7 line 7-46, col 13 line 1-28, Mattson teaches “three different aspects of the oscilloscope with digital search triggering” where the “three elements are digital edge trigger (230), hardware jitter-free (240), and hardware zone trigger (250)” (col 7 line 9-13) thereby teaching “the zone trigger” which may be the “second trigger event.”  Mattson also teaches “When the 2-dimensional digital signal is confirmed in the zone using the zone analysis, the confirmation is considered the second digital trigger” (col 13 line 13-15) again teaching a “zone trigger” as a “second trigger event”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the zone trigger as taught by Mattson in order to “enable and improve the performance of the oscilloscope with digital search triggering” (Mattson col 7 line 48-50).	
	Reich teaches:
	wherein the signal processing device further comprises at least one post-processing unit, that relates to a measurement unit or an analysis unit, wherein the second trigger unit is located between the acquisition memory and the post processing unit such that the post-processing unit receives the pre-processed signal that is output by the second trigger unit (Reich, fig 1A, ¶ 0032, ¶ 0042-¶ 0043, Fig 1A depicts a first trigger unit (2), a memory controller (3), an Acquisition memory (4), a unit for signal post-processing (6), and a second trigger unit (5).  Referring to fig 2A Reich teaches “detecting a first trigger condition in the measured signals and generating a first trigger impulse” (S20) and then “storing a segment of each measured signal containing the first trigger condition in the acquisition memory” (S30).  Reich teaches the next step (S40), the post-processing step is optional as “the user of the measuring device has the choice to activate or to deactivate the signal post-processing” (¶ 0032).  The second trigger event (S50) occurs to “all measured signals stored in the acquisition memory.”  If a second trigger event is not detected during (S50), that segment of the measured signal is deleted from the acquisition memory (S60) followed by the post-processing step (S70).  Therefore, Reich teaches “a second trigger unit (that) is located between the acquisition memory and the post processing unit” as the second trigger is performed on the signal segments in the acquisition memory then, after the second trigger, the signal segments are post-processed.  Reich also teaches “that the post-processing unit receives the pre-processed signal that is output by the second trigger unit” in that if a second trigger event is not detected, that signal segment is deleted from memory therefore only signals “output by the second trigger unit” are received by the “post-processing unit.”  Reich also teaches “signal post-processing includes for example statistical calculations or signal optimizing function such as interpolation or filtering on the segments of each measured signal stored in the acquisition memory” (¶ 0033) thereby disclosing “at least one post-processing unit, that relates to a measurement unit or an analysis unit”).  		
	Reich does not teach:
	said second trigger unit being adapted as a zone trigger unit applying a zone trigger, 
	wherein the acquired signal comprises signal tuples each having a first axis value and a second axis value, the first axis value being time or frequency, the second axis value being amplitude; 
	a third trigger unit that is located between the first trigger unit and the acquisition memory, the third trigger unit being also adapted as a zone trigger unit applying a zone trigger, wherein the zone trigger of the third trigger unit relates to a larger zone compared to the zone trigger applied by the second trigger unit such that a rough pre-filtering is applied so as to reduce the required storage capacity of the acquisition memory; 
	Mattson teaches:
	said second trigger unit being adapted as a zone trigger unit applying a zone trigger (Mattson, fig 2, fig 7, col 7 line 7-46, col 13 line 1-28, Mattson teaches “three different aspects of the oscilloscope with digital search triggering” where the “three elements are digital edge trigger (230), hardware jitter-free (240), and hardware zone trigger (250)” (col 7 line 9-13) thereby teaching “the zone trigger” which may be the “second trigger event.”  Mattson also teaches “When the 2-dimensional digital signal is confirmed in the zone using the zone analysis, the confirmation is considered the second digital trigger” (col 13 line 13-15) again teaching a “zone trigger” as a “second trigger event”), 
	wherein the acquired signal comprises signal tuples each having a first axis value and a second axis value, the first axis value being time or frequency, the second axis value being amplitude  (Mattson, col 4 line 64-col 5 line 8:  Merriam Webster defines a tuple as a “set of so many elements – usually used in sets with ordered elements” therefore a set of elements in pairs with a “first axis value and a second axis value” would define a tuple, in order to display “the acquired signal” in any meaningful manner one would need at least two axes values for each position on the display hence “tuples.”  Mattson teaches “The 2-dimensions of the of the 2-dimensional digital signal may be time and signal magnitude” (col 4 line 65-66), therefore Mattson teaches “tuples” and an axis of time and the other axis of amplitude, as “magnitude” reads on “amplitude”); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the zone trigger, the tuples, the first axis value as time or frequency, and the second axis value as amplitude as taught by Mattson 

	Knierim teaches
	a third trigger unit that is located between the first trigger unit and the acquisition memory (Knierim, fig 1, fig 2, ¶ 0011, Knierim teaches “Event Decoder portion 200 of Trigger Machine 120 of fig 1” (¶ 0021) where “event Decoder portion 200” is depicted in fig 2 and is element 120 in fig 1.  The “C Event Decoder and Qualifier with a C trigger Latch” (220 or 222 in fig 2) which represents a “third trigger unit” (¶ 0026) is located after the “first trigger unit” (202,210 in fig 2) but before the “storage” (122 in fig 1).  Knierim teaches “the acquired data may be moved to a Storage Memory (122) therefore storage memory (122) reads on “acquisition memory” and is downstream from “the third trigger unit” therefor Knierim teaches “the third trigger unit is located between the first trigger unit and the acquisition memory).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the location of the third trigger unit as taught by Knierim in order to provide a test and measurement instrument having advanced triggering capability in which “In typical use cases, these hardware advantages may represent two to three orders of magnitude improvement over software post-processing” (Knierim ¶ 0030), 
	Dobyns teaches:
	the third trigger unit being also adapted as a zone trigger unit applying a zone trigger (Dobyns, fig 5A, fig 7B, ¶ 0023, ¶ 0037-¶ 0040, ¶ 0050, Dobyns teaches a “plurality of trigger masks” (¶ 0037) which reads on “zone trigger unit applying a zone trigger,” where “plurality” implies more than one and therefore may be three.  Dobyns also teaches that “although the trigger mask(s) are primarily represented herein as rectangular in shape, it will be understood that the trigger mask(s) may be circular, triangular, linear, or any other suitable shape or size” (¶ 0023) which implies a zone therefore the trigger mask reads on a “zone trigger”),
	wherein the zone trigger of the third trigger unit relates to a larger zone compared to the zone trigger applied by the second trigger unit such that a rough pre-filtering is applied so as to reduce the required storage capacity of the acquisition memory (Dobyns, fig 3B, fig 5B, ¶ 0028-
¶ 0029, ¶ 0037-¶ 0039, Dobyns teaches “Another determination is made at 325 whether the predefined relationship is present for a period of time that is the same as, longer than, and/or shorter than a predefined time threshold” ¶ 0028), therefore the third trigger may be of a “larger zone” than the second zone trigger.  Dobyns also teaches determining whether “the pixels or components (501) are present within 2 of the 4 trigger masks (502) or 3 of the 4 trigger masks (502) and so forth (¶ 0039) thereby teaching a “rough pre-filtering” in that only if the criteria is met, is the digital data stored);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the third trigger unit as a zone trigger as taught by Dobyns in order to provide a system where “more sophisticated triggering modes can be supported” (Dobyns ¶ 0006).

Response to Arguments
Applicant’s arguments (remarks) filed 01/10/2022 have been fully considered but they are not persuasive.

Regarding Rejections under 35 U.S.C. § 103, Applicant argues “that the optional post-processing steps (S40 and S70 in Figure 2A) of Reich somehow indicates that the entire unit for signal post-processing 6 is optional” and “either no post-processing circuit is provided in Reich (since it is deemed to be optional) or the post-processing circuit is located between the acquisition memory and the second trigger unit, as shown in Figure 1A” (remarks, page 10).  
	Examiner respectfully disagrees.  Reich states “Thus depending on the inventive variant signal post-processing is performed on segments of each measured signal containing both a first trigger event and a second trigger event or on segments of each measured signal containing only a first trigger event” (¶ 0043).  Therefore, Reich teaches post processing either after the first trigger event or after the second trigger event.  Additionally, S40 and S70 of Figure 2A are each individually optional, not collectively optional.  Following the diagram of Fig 1A, if the post-processing of S40 is not chosen, it can be clearly seen “the second trigger unit is located between the acquisition memory and the post processing unit such that the post-processing unit receives the pre-processed signal that is output by the second trigger unit” as claimed in claim 1 and 20.  

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klingman et al., U.S. Pat. No. 6,947,043 B1, teaches a method of operating an oscilloscope.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/D.R.K./Examiner, Art Unit 2865  
                                                                                                                                                                                                      /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        3/2/2022